Citation Nr: 1820134	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-26 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a post nephrectomy left kidney disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a psychiatric disability.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for a heart attack.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for hypertension.  

5.  Entitlement to compensation under 38 U.S.C. § 1151 for fistulas of the left arm with scars.

6.  Entitlement to compensation under 38 U.S.C. § 1151 for fistulas of the right arm with scars.

7.  Entitlement to compensation under 38 U.S.C. § 1151 for right subclavian permacath scar.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Former Spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1977 to October 1983, and also had additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, a Travel Board hearing was held before the undersigned in Chicago; a transcript of the hearing is in the Veteran's record.  During the hearing, the Veteran was granted a 90-day abeyance period for the submission of additional evidence.  Additional evidence (a private medical opinion regarding the October 2007 radical nephrectomy) was received in December 2016.  

The issue of service connection for a kidney disability on a direct service connection basis, to include as due to exposure to ionizing radiation, has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it; it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks compensation under 38 U.S.C. § 1151 for a post-nephrectomy left kidney disability under alternate theories of entitlement.  He contends that he acquired kidney failure due to improper medication from VA, specifically a change in medication when he transferred from Long Beach VA Medical Center (VAMC) to various Illinois VA medical facilities (including the Joliet CBOC, the Manteno CBOC (now the Kankakee CBOC in 2011), and  Hines VAMC).  He also asserts that in October 2007, he consented to only a partial left nephrectomy but underwent a radical nephrectomy (to which he had not consented), necessitating dialysis.  See May 2013 Notice of Disagreement (NOD).  He contends that the claimed hypertension, left and right arm fistulas, permacath scar, psychiatric disability, and heart attack are all secondary to the left kidney disability.  See June 2010 VA Form 21-526 and August 2016 Board hearing transcript.  

Pertinent VA treatment records appear to be outstanding.  In his May 2013 NOD, the Veteran reported medical treatment at the Long Beach VAMC in the 1990s and at various Illinois VA medical facilities since 1999.  The record contains VA treatment records beginning on February 29, 2000 (when it was noted that the Veteran had transferred from Long Beach VAMC, where he had received psychiatric treatment since 1994) through June 2014; records of his 1990s treatment at the Long Beach VAMC (including psychiatric treatment records) are not associated with the record.  The identified outstanding VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Pertinent private treatment records also appear to be outstanding.  On May 2012 VA heart examination, the Veteran reported that in 2010 he was admitted to [Presence] St. Mary's Hospital Kankakee for unstable angina with severe hypertension and CHF; records of that hospitalization are not associated with his file.  As he seeks compensation for a heart attack under 38 U.S.C. § 1151, records of that hospitalization may contain pertinent information and must be secured.

Finally, some clarification from the Veteran regarding the scope of his appeal (of the July 2012 rating decision) is necessary.  The rating decision narrative listed 8 issues (2 addressing left kidney disability, which are combined herein), specifically those addressed in the June 2014 Statement of the Case (SOC).  However, the rating decision code sheet included a denial of three additional claims (of service connection for congestive heart failure (CHF), sleep apnea, and diabetes mellitus (DM)).  The Veteran's May 2013 NOD is nebulous; he wrote, "I disagree with your decision letter, dated July 23, 2012" (which included discussion of CHF, sleep apnea, and DM), but limited his written argument to the issues addressed herein.  As a general policy, NODs are to be broadly construed.  On remand, he should be asked to specify whether he intended to include in his appeal the additional 3 issues of service connection for CHF, sleep apnea, and DM.  If his response is in the affirmative, further development of those issues, to include issuance of a SOC, would be necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to specify whether or not if he intended for his May 2013 NOD to encompass the issues of service connection for CHF, sleep apnea, and DM).  If his response is in the affirmative, the AOJ should conduct any development necessary and issue an SOC on those three matters.  The Veteran should be advised that such matters will be fully before the Board only if he timely perfects an appeal following the issuance of a SOC. 

2.  The AOJ should secure for the record all outstanding records of VA evaluations and treatment the Veteran has received for the disabilities at issue, specifically including from the Long Beach VAMC prior to February 29, 2000 and from Hines VAMC, Joliet CBOC, and Kankakee CBOC since June 2014.

The AOJ should also ask the Veteran to provide identifying information regarding all private evaluations or treatment he has received for the claimed disabilities (records of which are not already in the record) and to provide the authorizations necessary for VA to secure for the record complete clinical records of all such evaluations and treatment, specifically including any cardiology records from Presence St. Mary's Hospital Kankakee. 

The AOJ should secure for the record complete clinical records (those not already associated with the record) from all providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  The AOJ should then review the record, arrange for any further development indicated (suggested by the responses to the development sought above), and readjudicate the remanded claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

